 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
     JENNIFER A. KENNEY, CSBN 241625
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone: (510) 970-4825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.A.Kenney@ssa.gov
12   Attorneys for Defendant Commissioner of Social Security
13
                             UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15
                                       SOUTHERN DIVISION
16
17   DANIELLE BRYANT,                                )
18                                                   )   Case No.: 8:20-cv-02219-ADS
            Plaintiff,                               )
19                                                   )
20                  v.                               )   ORDER AWARDING EQUAL
                                                     )   ACCESS TO JUSTICE ACT
21
     KILOLO KIJAKAZI,1 Acting                        )   ATTORNEY FEES AND
22   Commissioner of Social Security,                )   EXPENSES, PURSUANT TO 28
23
                                                     )   U.S.C. § 2412(d)
            Defendant.                               )
24                                                   )
25
26
27
28   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
     continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).
 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees and Expenses, IT IS ORDERED that fees and
 3   expenses in the amount of $1,100 as authorized by 28 U.S.C. § 2412 be awarded
 4   subject to the terms of the Stipulation.
 5
     DATED:      July 15, 2021                      /s/ Autumn D. Spaeth
 6                                              HON. AUTUMN D. SPAETH
 7                                              UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
